Citation Nr: 0803442	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-35 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition to include excision of medical meniscus and 
osteoarthritis.

2.  Entitlement to service connection for a left knee 
condition to include osteoarthritis.

3.  Entitlement to service connection for a low back 
condition secondary to a right knee condition.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for a right knee condition to include excision of 
medical meniscus and osteoarthritis, a left knee condition to 
include osteoarthritis, and a low back condition secondary to 
a right knee condition.

In the veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The veteran was 
afforded a video teleconference on November 29, 2007.  
Subsequent to the November 29, 2007 hearing, the veteran 
submitted evidence and a written waiver, waiving a review of 
this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 

Additionally, during the hearing, the undersigned Veterans 
Law Judge granted the veteran's motion to advance the case on 
the Board's docket.


FINDINGS OF FACT

1.  Competent evidence of a nexus between a right knee 
condition to include excision of medical meniscus and 
osteoarthritis and active military service is not of record. 

2. Competent evidence of a nexus between a left knee 
condition to include osteoarthritis and active military 
service is not of record. 

3. Competent evidence of a nexus between a low back condition 
secondary to service-connected disability is not of record, 
nor does the record show that it is in any way related to 
active military service. 


CONCLUSIONS OF LAW

1.  A right knee condition to include excision of medical 
meniscus and osteoarthritis was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  A left knee condition to include osteoarthritis was not 
incurred in or aggravated by active military service, nor may 
in-service occurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  A low back condition was not caused by or proximately due 
to any service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  

Service incurrence will be presumed for certain chronic 
diseases, such as arthritis, if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007). 




II.  Analysis 

Right and Left Knee Conditions

In a medical record dated November 2007, the veteran stated 
that he hurt his legs jumping out of airplanes at Fort Bragg, 
North Carolina and stated that he suffered from knee pain 
later on in life.  

At the outset, the Board acknowledges that current diagnoses 
of knee disorders are of record and that the veteran was 
awarded a Parachute Badge.  However, the competent and 
credible evidence in this case still weighs against the 
veteran's claims.  

Although the veteran had several jumps, there is no 
indication in the service medical records that the veteran 
sustained any knee injuries while in service.  The separation 
examination, dated May 1954, indicates that the veteran's 
lower extremities were normal.  

Thereafter, the record is silent with regard to any 
complaints or findings associated with a knee disorder until 
many years after service.  In fact, the earliest records of 
pain, by the veteran's own admissions, began in 1975, over 20 
years after service.  The veteran first sought treatment for 
his knee pain, in 1976, a year after the pain began.  

Indeed, the record shows that the veteran has undergone 
numerous procedures for his knees, but not one of the reports 
attributes his disabilities to service.  An April 1976 x-ray 
report shows that the changes in the veteran's knees were 
consistent with degenerative disease, and arthritis was noted 
in the left knee in an August 1978 medical record.  In July 
1979, the veteran underwent a Marquet procedure of the left 
knee with a bone graft from the left iliac crest.

The veteran also received an examination from his employer in 
March 1980 and the examination showed generalized 
osteoarthritis of both knees.  His medical records from March 
1980 show that he complained continuously of problems with 
both knees.  An October 1980 report notes that the veteran 
complained of pain and "catching" in the right knee for 
approximately two months.

At his VA examination in April 1981, the veteran reported 
that his knees began to hurt in 1975.  He stated that he 
sought treatment regarding his knees in 1976.  The examiner 
reported slight crepitation on flexion and extension of both 
knee joints, which was not limited.  The examiner reported 
essentially normal findings.  

In August 1984, the veteran received a wedge osteotomy of the 
proximal tibia to produce valgus of the proximal tibia of 
about 15 degrees.  In May 1985, he had a removal of the 
hardware from the proximal tibia and a total right knee 
replacement surgery with the PCA technique.  In April 1986 a 
resection of the left knee joint and insertion of the PCA 
knee were accomplished.  In May 1989, the veteran had 
bilateral arthroscopic surgery on both knees.  A November 
1991 medical record indicates that x-rays were taken of both 
knees and they appeared "satisfactory," after undergoing a 
removal of the PCA, insertion of a hinge joint and 
patellectomy and lateral release.  In May 1992, he again 
underwent a removal of a staple, left knee.  

A November 1994 medical record shows that the veteran was 
admitted for loose right total knee, as a result of his 
surgery nine years prior.  In December 1994, he underwent a 
removal of the right tibial tuberosity and a screw, two 
staples and quadriceps plasty of the knee.  Thereafter, 
clinical entries show continued treatment, to include a 
report noted in October 2003 showing that the veteran fell at 
home and experienced heightened pain in his left knee.  As 
previously noted, not one of the reports links the veteran's 
disorders to service or any events of service.

The Board acknowledges that in a November 2007 medical 
statement, a doctor stated that while he cannot attest to how 
many times the veteran jumped out of planes while in service, 
many veterans that he has cared for have suffered back, hip 
and knee pain later on in life, caused by the trauma of 
jumping.  The doctor did not link this veteran's injuries 
with his period of service, however. 

In addition to the lack of evidence showing that the 
veteran's knee disorders began in service, became manifest to 
a compensable degree within a year after service or is in any 
way linked to service, the Board is aware of the provisions 
of 38 C.F.R. §3.303(b), relating to chronicity and continuity 
of symptomatology.  The Board also acknowledges that the 
veteran is competent to state that he experienced knee pain 
during service after his parachute jumps.  In this case, 
however, there is a lack of evidence of continuity of 
symptomatology following the veteran's discharge from 
service.

In this regard, the service medical records are negative and 
the post service evidence does not substantiate the veteran's 
assertions, as he received treatment for knee pain many years 
after service.  The lapse in time between service and the 
first diagnosis after service weigh against the veteran's 
claims.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  In addition to the foregoing, 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, to lend credence to 
his assertions as to the etiology (continuity of 
symptomatology) of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Regarding the study report submitted by the veteran, the 
Board notes that the study looked at participants while they 
were still in active service and attempted to correlate the 
injuries they incurred with their position while in service.  
While the study shows a correlation between injuries and 
service, the report must provide more than speculative, 
generic statements.  The study report does not discuss issues 
specifically pertaining to this veteran's claims.  In order 
to be probative, the study must discuss generic relationships 
with a degree of certainty for the facts of a specific case.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents 
in the current case do not provide statements for the facts 
of this veteran's specific case.  Therefore, the Board 
concludes that they do not show to any degree of specificity 
a relationship or connection between the veteran's current 
disorders and service.  Thus, they are of little or no 
probative value.

The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the claims are denied.  38 U.S.C.A. § 5107(b).  

Low Back Condition Secondary to a Right Knee Condition

The veteran also seeks service connection for a low back 
condition, claimed as secondary to a right knee disorder.  It 
is noted that service connection may be granted for a 
disability, which is proximately due to, and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  However, as demonstrated above, service connection 
for a right knee condition has been denied.  As such, the 
veteran's claim for service connection for a low back 
disorder on a secondary basis is denied as a matter of law.

The Board has also considered the veteran's claim for service 
connection on a direct basis.  The requirements for service 
connection are not met in this regard either.  A review of 
the veteran's service medical records is negative.  The Board 
acknowledges that the veteran submitted medical records from 
September 1976, which indicate complaints of lower back pain, 
but it also acknowledges that examination revealed normal 
findings.  Thereafter, the record reflects that in September 
1992 the veteran reported pain in his back that had been 
constant for two weeks, and in October 1992, he reported that 
he injured his low back picking up a flowerpot with a heavy 
plant inside resulting in severe low back pain.  A medical 
record from July 1995 shows the veteran complained of some 
localized low back pain, which started when he bent over to 
change a belt in the washing machine.  Not one of the post 
service medical reports shows that the veteran has 
experienced any continuity of symptoms since service or that 
his condition is in any way attributable to service.  

The Board is aware of the veteran's contentions that his low 
back condition is related to his right knee condition which 
is related to service; however, for the same reasons as 
detailed with regard to his bilateral knee disorders, the 
veteran's statements with respect to his low back disorder 
are of little or no probative value.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).  Therefore, the veteran's 
claim for entitlement to service connection for a low back 
condition due to a right knee condition is denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2006, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of February 2006 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and the veteran has submitted post service 
medical reports and other information.  

The Board notes that no current VA medical examination has 
been conducted.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The standards of McLendon are not met in this case.  The 
record does not contain competent evidence suggesting a nexus 
between service and the disorders at issue to warrant the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. § 
3.159(c)(4) (2007).  The service medical records provide no 
basis to grant these claims, no treatment was sought within a 
year of separation from service, and there is no medical 
evidence suggesting a nexus between the veteran's current 
disorders and service.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for a right knee condition 
to include excision of medical meniscus and osteoarthritis is 
denied.

Entitlement to service connection for a left knee condition 
to include osteoarthritis is denied.

Entitlement to service connection for a low back condition 
secondary to a right knee condition is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


